Citation Nr: 0901953	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for diabetes mellitus, type II, and assigned a 20 percent 
rating, effective October 6, 2005.  The veteran perfected his 
appeal on the issue of the evaluation assigned.  During the 
course of the appeal, the veteran raised and perfected an 
appeal from the RO's denial of service connection for 
bilateral hearing loss in a November 2007 rating decision.  
These issues are now before the Board on appeal.  

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The issue of entitlement to an initial increased evaluation 
for diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent evidence of record weighs in favor of 
service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in October 2007, prior to the November 2007 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA and how the disability rating(s) and effective date(s) are 
assigned.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available records are included 
in the veteran's claims folder, which were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
Moreover, the veteran was afforded a VA examination in 
October 2007 regarding his claim for service connection.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to establish 
service connection for a claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2008).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2008).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 
494-95 (1992).

III.	Service Connection

The veteran contends that his hearing loss is related to 
active service.  In his Travel Board hearing testimony, he 
explained that during combat, a grenade exploded near his ear 
and he has suffered hearing loss since that time.  

The Board first acknowledges that the veteran's DD Form 214 
reveals that the veteran's military occupational specialty 
(MOS) was that of an ammunition storage specialist from April 
1965 to February 1968.  The record also reflects that the 
veteran is the recipient of a Combat Infantryman Badge (CIB) 
for his military service in Vietnam.  Accordingly, he is 
entitled to consideration of 38 U.S.C.A. 
§ 1154(b), which provides that in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  The provisions of 38 
U.S.C.A. 
§ 1154 do not eliminate the requirement for medical evidence 
of either a current disability or a nexus.  See Brock v. 
Brown, 10 Vet. App. 155, 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] 
only to the question of service incurrence, 'that is, what 
happened then - not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza v. 
Brown, 
7 Vet. App. 458, 507 (1995)).  As the veteran's account of 
noise exposure is consistent with the conditions of his 
service as an ammunition storage specialist, the Board 
accepts the veteran's assertions that he suffered noise 
exposure during combat in Vietnam.  

The Board acknowledges the veteran's assertions that his 
hearing loss is a result of his military service, and that 
the veteran is competent to give evidence about what he 
experienced in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).  With respect to any 
possible connection between the veteran's current hearing 
loss and his military service, the Board must rely on the 
relevant medical evidence to make a determination.

The competent medical evidence of record shows that the 
veteran has a current diagnosis of hearing loss as defined by 
VA regulations.  See 38 C.F.R. § 3.385.

Nonetheless, the Board notes that there is competent medical 
evidence which both supports and refutes the veteran's 
service connection claim for bilateral hearing loss.

The evidence against the veteran's claim consists of a 
negative nexus opinion from the October 2007 VA audiological 
examiner.  The VA examination report reveals a diagnosis of 
moderate sensorineural hearing loss at 3000 and 4000 Hertz in 
the right ear and a severe to profound sensorineural hearing 
loss in the left ear.  It was noted that the veteran's noise 
exposure included service and occupational noise during his 
work as a truck driver.  The examiner opined that the 
veteran's hearing loss was not caused by nor the result of 
noise exposure in the military.  The examiner based her 
opinion on the fact that the veteran's hearing was evaluated 
as normal upon separation.  

The evidence in support of the claim consists of several 
notations in the VA treatment records.  In a February 2007 VA 
treatment record, the veteran reported that he suffered noise 
exposure during service and that his hearing loss had 
progressed over time.  A diagnosis of asymmetric 
sensorineural hearing loss with absent left-sided acoustic 
reflexes was noted.  The physician then stated that the 
veteran's hearing loss was likely secondary to noise exposure 
from active service.  An MRI was requested to rule out 
retrocochlear pathology.  In a subsequent record dated in May 
2007, the condition was ruled out and the veteran was again 
informed by the physician that his hearing loss was caused by 
noise exposure.  

In reviewing the aforementioned evidence, the Board notes 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b) (2008).  The 
Board finds that the evidence discussed herein is equally 
positive and negative as to whether the veteran's hearing 
loss was incurred during his military service.  Accordingly, 
the Board will resolve any reasonable doubt in favor of the 
veteran and grant service connection for bilateral hearing 
loss.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.  


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

In the veteran's Travel Board testimony, he asserted that his 
service-connected diabetes mellitus, type II increased in 
severity since his last examination.  In addition, the 
veteran asserted in his VA Form 9 that his activities had 
been limited as a result of his diabetes.  The record reveals 
that the veteran was last afforded a VA examination in March 
2007.  In the examination report, the VA examiner noted that 
there was no restriction on the veteran's physical 
activities.  However, the examiner did not mention a June 
2006 letter from the veteran's private physician.  In the 
June 2006 letter, the physician noted that the veteran's 
daily activities were restricted, as he could not bend or 
lift a lot due to a July 2005 motor vehicle accident.  The 
motor vehicle accident was reportedly due to a syncopal 
episode related to hypoglycemia and resulted in low back 
pain.

Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As the 
March 2007 examination report may not adequately reveal the 
current state of the veteran's disability, a new VA 
examination must be completed.   

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any updated 
treatment records (VA and non-VA) from the 
time of July 2008 to present.  These 
records to the extent available should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the veteran should be 
scheduled for a new VA examination to 
determine the current level of severity of 
the veteran's diabetes mellitus.  The 
examination should conform to the 
pertinent rating criteria.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination; the report should reflect 
that such a review was conducted.  The 
examiner should comment on the June 14, 
2006, VA Memorandum regarding the 
veteran's diabetes mellitus.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for diabetes 
mellitus, type II, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


